Motion for reargument denied. Motion for leave to appeal to the Court of Appeals granted. This court certifies that in its opinion a question of law has arisen which in its opinion ought to be reviewed and certifies the following question: Did the Justice’s Court of the Town of Salem, Washington County, acquire jurisdiction of defendant by service of its process in this action upon the Superintendent of Insurance of the State of New York in the city of Albany, N. YJ Present — Foster, P. J., Brewster, Deyo, Santry and Bergan, JJ. [See ante, p. 330.]